In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-107 CV

 ______________________

 
IN THE ESTATE OF ERNST B. FIEDLER




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 92170




MEMORANDUM OPINION

	On March 8, 2007, we notified the parties that our jurisdiction was not apparent from
the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal.  No
response has been filed. 
	The notice of appeal seeks to appeal the denial of a motion for summary judgment. 
No final judgment has issued.  Subject to certain statutory exceptions not applicable to this
appeal, only final judgments are appealable.  Accordingly, we hold that jurisdiction over this
case is still vested in the trial court.  The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED. 

		____________________________
									DAVID GAULTNEY
                                                                                                               Justice
 
Opinion delivered May 17, 2007
Before McKeithen, C.J., Gaultney and Kreger, JJ.